J-S33012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JASON ANDREW LEAR                        :
                                          :
                    Appellant             :   No. 864 EDA 2021

       Appeal from the Judgment of Sentence Entered March 8, 2021
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0004921-2020


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                        FILED DECEMBER 09, 2021

      Jason Andrew Lear appeals from the judgment of sentence of three to

eleven and one-half months of incarceration, which was imposed after he was

convicted at a non-jury trial of possession of a controlled substance and

possession of drug paraphernalia. We affirm.

      The trial court aptly provided the following factual and procedural

history.

            The charges in the instant case arose as a result of the
      execution of a search warrant on [Appellant’s] residence and the
      detached shed/structures/outbuildings . . . [in] Warrington
      Township, Bucks County. The warrant was obtained based on
      information received from Lower Moreland Police Department
      regarding an ongoing, multijurisdictional investigation into thefts
      from vehicles and construction sites in the surrounding area. The
      items to be searched for and seized were identified as “snow plow
      equipment, tools, construction tools and equipment, bicycles,
      backpacks, trail cameras, cellular telephones, and any other times
      considered to be contraband.” The probable cause affidavit in
      support of the search warrant application outlined more than 25
J-S33012-21


     such incidents that occurred between September of 2019 and May
     15, 2020. Most of the vehicles involved were locked and were
     entered by shattering a window of the vehicle. In each theft,
     snowplow equipment was taken, i.e. snowplow controllers, metal
     plow connects, snowplow mount boots and a salt spreader system.
     Video surveillance at several of the crime scenes showed that
     those crimes were committed by a man on a bicycle who was
     wearing a dark hooded sweatshirt with the hood pulled up. The
     perpetrator had a backpack which was used to store the stolen
     property.

            The search warrant was executed on May 21, 2020. During
     the search of a second-floor bedroom of the residence, Detective
     Sergeant Kevin Stebner of the Warrington Township Police
     Department found a number of items relating to the theft
     investigation. One piece of evidence was a spring-loaded center
     punch, a tool which resembles a pen and is commonly used by
     thieves to break windows to gain entry into locked vehicles or
     buildings. Detective Sergeant Stebner also found a glass smoking
     pipe. The pipe and the center punch were found in a dresser
     drawer in the bedroom. The pipe was wrapped in white paper and
     was taped to the spring-loaded center punch. The wrapped pipe
     was the same size and shape as the center punch to which it was
     affixed. While at the scene, Detective Sergeant Stebner removed
     the paper wrapping and found the pipe. A brief visual inspection
     revealed that the bowl of the pipe had charring on the outside and
     visible burnt residue on the inside. At the time of trial, Detective
     Sergeant Stebner had 18 years in law enforcement and
     participated in several hundred drug investigations. He testified
     that, in his training and experience, a pipe of this type is
     commonly used to smoke methamphetamine. The pipe was
     therefore taken into evidence and was later sent . . . for analysis.
     Laboratory analysis of the burnt residue in the pipe revealed the
     presence of methamphetamine, a Schedule II controlled
     substance.

           On June 8, 2020, [Appellant] was charged with possession
     of a controlled substance (methamphetamine) and use
     of/possession with intent to use drug paraphernalia (glass
     smoking pipe). On March 5, 2021, [Appellant] filed a pretrial




                                    -2-
J-S33012-21


       motion seeking to suppress the glass smoking pipe and the results
       of the subsequent laboratory analysis of that pipe.[1] . . .

             On March 8, 2021, a suppression hearing was held,[2] and
       [Appellant’s] motions were denied and the matter proceeded to a
       bench trial. On that same date, [Appellant] was convicted of both
       possession charges and was sentenced to pay court costs and to
       undergo a term of incarceration of 3 to 11½ months on the
       possession of a controlled substance conviction. He was given
       credit for the time he had served and was granted immediate
       parole. [Appellant] was directed to obtain a drug and alcohol
       evaluation and abide by all treatment recommendations. No post-
       sentence motions were filed.

Trial Court Opinion, 6/28/21, at 1-3 (cleaned up). This appeal followed. Both

Appellant and the trial court complied with Pa.R.A.P. 1925.

       On appeal, Appellant presents the following issues for our review:

       A. Did Appellant make a knowing, voluntary, and intelligent
          waiver of his right to a trial by jury?

       B. Did the trial court err in denying the motion to suppress where
          the search warrant was not supported by probable cause?

       C. Did the trial court err in denying the motion to suppress where
          the search exceeded the scope of the search warrant?[3]
____________________________________________


1 Appellant asserted that (1) the search warrant was not supported by
probable cause because the information relied upon was stale; (2) the search
warrant was not supported by probable cause because no nexus existed
connecting the crime under investigation and the paraphernalia seized; (3)
the search warrant failed to comply with the particularity requirements; and
(4) the officers exceeded the scope of the warrant. See First Amended
Omnibus Pre-trial Motion, 3/5/21.
2 The Commonwealth called Detective Sergeant Stebner and admitted the
affidavit of probable cause and photographs taken during the search.

3 Appellant does not address this claim in the argument section of his brief.
Since he completely failed to develop an argument, we deem it waived. See
(Footnote Continued Next Page)


                                           -3-
J-S33012-21



Appellant’s brief at 8.

       In his first issue, Appellant argues that “the record makes clear that

there was no discussion at all regarding the rights Appellant was waiving by

proceeding with a non-jury trial” and “the trial court utterly failed to address

the waiver of a jury trial in any way.” Id. at 12. The trial court, however,

concluded that Appellant waived this issue by failing to raise it at trial or in a

post-sentence motion. Trial Court Opinion, 6/28/21, at 7. We agree.

       This Court recently addressed, in a non-precedential decision, the

preservation of jury waiver claims as follows:

       In general, claims concerning the validity of a jury waiver colloquy
       are subject to the principles of waiver.                See, e.g.,
       Commonwealth v. Gumpert, 512 A.2d 699, 701-03 (Pa.Super.
       1986) (holding that where a defendant failed to object to the
       complete absence of a jury waiver colloquy before the trial court,
       the issue was waived “insofar as the trial court was denied an
       opportunity to correct the deficiency”);2 see also Pa.R.A.P.
       302(a) (“Issues not raised in the trial court are waived and cannot
       be raised for the first time on appeal.”). To the extent that these
       issues touch upon areas of constitutional concern, we note that
       even issues of “constitutional dimension” may not be raised for
       the first time on appeal. Commonwealth v. Strunk, 953 A.2d
       577, 579 (Pa.Super. 2008).
              ______
              2 This Court’s holding in Commonwealth v. Gumpert, 512

              A.2d 699, 701-03 (Pa.Super. 1986) was largely predicated
              upon the language of Pa.R.Crim.P. 1123(a) and 1101, which
              have since been repealed. See Pa.R.Crim.P. 1100.
              Nonetheless, we find Gumpert remains instructive insofar
              as it identifies the utility of requiring defendants to raise
              issues related to jury waiver colloquies promptly and holds
____________________________________________


Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa. 2014) (“It is not the
obligation of an appellate court to formulate appellant’s arguments for him.”
(cleaned up)).

                                           -4-
J-S33012-21


            that such claims are not non-waivable under generally
            applicable procedural principles.

            Our review of the transcripts of testimony and the certified
      record confirm that [Anderson] asserted this claim for the first
      time in his Rule 1925(b) concise statement of errors complained
      of on appeal. Accordingly, we are constrained to conclude that
      [Anderson] has waived this issue.3 See Pa.R.A.P. 302(a).
            ______
            3 In two recent non-precedential cases, this Court found

            waiver in circumstances that are procedurally identical to
            the instant case. See Commonwealth v. Butler, 224
            A.3d 763 (Pa.Super. 2019) (non-precedential decision at 5)
            (finding waiver under Gumpert and Rule 302 where the
            defendant “failed to object to the voluntariness of either his
            jury trial waiver or his stipulation to the Commonwealth’s
            evidence, nor did he otherwise raise these issues in his post-
            sentence motions”); Commonwealth v. Gore, 224 A.3d
            763 (Pa.Super. 2019) (non-precedential decision at 2)
            (same).     While these cases are not binding, they do
            constitute “persuasive” authority pursuant to Pa.R.A.P.
            126(b). Specifically, we cite them here for the proposition
            that Gumpert remains good law in Pennsylvania.

Commonwealth v. Anderson, 258 A.3d 502 (Pa.Super. 2021) (non-

precedential decision at 6-7).

      Likewise, while Anderson is not binding, we find this series of cases

persuasive and agree that Gumpert remains good law as it pertains to

preservation of jury waiver claims. Instantly, Appellant asserted this claim for

the first time in his Rule 1925(b) statement. Accordingly, it is waived.

      Appellant’s remaining issue attacks the trial court’s denial of his omnibus

pre-trial motion to suppress.    Appellant’s argument is two-fold:       (1) the

warrant was not supported by probable cause because it relied upon stale

information; and (2) the warrant was overbroad insofar as it permitted the




                                      -5-
J-S33012-21



seizure of “any other items considered to be contraband.” Appellant’s brief at

18-23.

       Our review is guided by the following principles:

       An appellate court’s standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
       whether the suppression court’s factual findings are supported by
       the record and whether the legal conclusions drawn from those
       facts are correct. Because the Commonwealth prevailed before
       the suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, the appellate court is bound by those
       findings and may reverse only if the court’s legal conclusions are
       erroneous. Where . . . the appeal of the determination of the
       suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa.Super. 2017) (cleaned

up).

       We begin with Appellant’s staleness argument. Probable cause exists

where “the facts and circumstances within the officer’s knowledge are

sufficient to warrant a person of reasonable caution in the belief that an

offense has been or is being committed.” Commonwealth v. Martin, 101

A.3d 706, 721 (Pa. 2014). When making a probable cause determination, we

consider the totality of the circumstances from the vantage point of a

“prudent, reasonable, cautious police officer on the scene at the time.” Id.

       “Settled Pennsylvania law establishes that stale information
       cannot provide probable cause in support of a warrant.”

                                      -6-
J-S33012-21


       Commonwealth v. Janda, 14 A.3d 147, 158 (Pa.Super. 2011)
       (citation omitted). In particular:

            [A]ge of the information supporting a warrant
            application is a factor in determining probable cause.
            If too old, the information is stale, and probable cause
            may no longer exist. Age alone, however, does not
            determine staleness. The determination of probable
            cause is not merely an exercise in counting the days
            or even months between the facts relied on and the
            issuance of the warrant. Rather, we must also
            examine the nature of the crime and the type of
            evidence.

       Id. at 158–59 (emphasis added).

       . . . In Commonwealth v. Novak, 335 A.2d 773, 775–76
       (Pa.Super. 1975), we noted that observation of narcotics seven
       weeks prior to applying for a warrant did not provide probable
       cause to search the defendant’s residence for drugs. We reasoned
       that a stale observation of items that can be quickly disposed of,
       such as drugs, does not provide probable cause for a warrant
       absent evidence of an ongoing course of conduct on the part of
       the defendant. Id. However, more recently we observed
       in Janda, that “shoes, unlike drugs, are not an item commonly
       disposed of soon after they come into their owner’s possession
       [and that] the issuing authority needed to find only a ‘fair
       probability’ that the shoes Janda wore during the Berks County
       burglary would be found at his apartment.” Janda, 14 A.3d at
       159.

Commonwealth v. Hoppert, 39 A.3d 358, 363 (Pa.Super. 2012) (cleaned

up).

       According to Appellant, the affidavits in support of the search warrant

did not contain “any recent information which would support the allegation

that proceeds of the alleged thefts would be located in Appellant’s home on

May 21, 2020, the date the warrant was issued.”        Appellant’s brief at 19.

Instead, he argues the affidavit details thefts dating back to 2013, as well as


                                     -7-
J-S33012-21



“numerous thefts which are alleged to have occurred during the period from

October 28, 2019, to February 27, 2020, nearly three months prior to the

issuance of the search warrant[,]” where the actor allegedly fled on a BMX

bike. Id. Appellant further argues that the most recent theft, occurring in

May 2020, was not linked to the other thefts because no BMX bike was

involved and it occurred in a “jurisdiction with no apparent nexus to Appellant

or the other thefts[.]” Id. at 19-20. Finally, Appellant argues that information

concerning eBay accounts believed to be connected to the stolen property was

also stale as it dated to April 30, 2020. Id. at 20.

      In evaluating whether there was probable cause for the issuance of the

warrant, the trial court found that the information relied upon was sufficient

and not stale. Specifically, the court explained its reasoning as follows:

      [T]he fact that most of the crimes were committed months before
      the search warrant was obtained is not determinative since the
      criminal conduct did not end in February of 2020. As described in
      the probable cause affidavit, the thefts were part of ongoing
      criminal activity. The last criminal act in this series of crimes
      occurred sometime between May 15 and May 18, 2020, only days
      before the warrants were issued.          Moreover, [Appellant’s]
      argument also ignores the fact that evidence connecting
      [Appellant] to the thefts was observed at his residence on the date
      the search warrant was issued. Specifically, the warrant states
      that law enforcement officers arrested [Appellant] at his residence
      at 6:00 a.m. on May 21, 2020, at which time they observed two
      vehicles that were involved in two of the theft cases in the
      driveway of the residence. A backpack was seen in plain view in
      one of those vehicles. Those law enforcement officers also
      observed a bicycle matching the bicycle depicted in the video
      surveillance of many other thefts and various pieces of equipment
      and tools consistent with some of the items taken during the
      thefts. Under these circumstances, the issuing authority could
      reasonably conclude that there was probable cause to believe that

                                     -8-
J-S33012-21


      the “items to be searched for,” i.e. “Snow plow equipment, tools,
      construction tools and equipment, bicycles, backpacks, trail
      cameras, cellular telephones and any other items considered to
      be contraband” would be found at the premises to be searched.
      [Appellant’s] claim that there was no probable cause due to the
      staleness of the information provided by the affiants therefore
      lacks merit.

Trial Court Opinion, 6/28/21, at 5 (cleaned up).

      Upon review of the affidavit of probable cause, we find ample record

support for the trial court’s factual findings. Furthermore, its conclusion that

there was probable cause for the issuance of the search warrant and that the

information relied upon was not stale was legally sound. The facts alleged in

the fourteen-page affidavit, involving a continuing scheme of stealing snow

plow controllers and other tools for resale on eBay, were “sufficient to warrant

a person of reasonable caution in the belief that an offense has been or is

being committed.” Martin, supra at 721. No relief is due.

      Lastly, Appellant argues that the phrase “any other items considered to

be contraband” rendered the warrant overbroad.         We consider this claim

mindful of the following:

      “It is a fundamental rule of law that a warrant must name or
      describe with particularity the property to be seized and the
      person or place to be searched[;]” this particularity requirement
      prohibits both a warrant that is not particular enough and
      a warrant that is overbroad. Commonwealth v. Dougalewicz,
      113 A.3d 817, 827 (Pa. Super. 2015) (citation omitted).
      A warrant that is not particular enough “authorizes a search in
      terms so ambiguous as to allow the executing officers to pick and
      choose among an individual’s possessions to find which items to
      seize[,]” resulting in “the general ‘rummaging’ banned by the
      Fourth Amendment.” Id. An overbroad warrant “authorizes in
      clear or specific terms the seizure of an entire set of items, or

                                     -9-
J-S33012-21


       documents, many of which will prove unrelated to the crime under
       investigation[,]” and “is unconstitutional because it authorizes a
       general search and seizure.” Id.

       However, search warrants should “be read in a common sense
       fashion and should not be invalidated by hypertechnical
       interpretations. This may mean, for instance, that when an exact
       description of a particular item is not possible, a generic
       description will suffice.” Commonwealth v. Rega, 933 A.2d
       997, 1012 (Pa. 2007) (quoting Pa.R.Crim.P. 205 cmt.).
       Accordingly, “where the items to be seized are as precisely
       identified as the nature of the activity permits . . . the searching
       officer is only required to describe the general class of the item he
       is seeking.” Id. (citation omitted). Importantly, “[b]ecause the
       particularity requirement in Article I, Section 8 is more stringent
       than in the Fourth Amendment, if the warrant is satisfactory under
       the Pennsylvania Constitution it will also be satisfactory under the
       federal Constitution.” Commonwealth v. Orie, 88 A.3d 983,
       1003 (Pa. Super. 2014).

Commonwealth v. Kane, 210 A.3d 324, 332–33 (Pa.Super. 2019) (cleaned

up).

       In the instant case, police were searching for specific evidence related

to a string of thefts. The language “and any other items considered to be

contraband” followed language directly related to the thefts, i.e., specific types

of items believed to have been stolen, snow plow controllers, tools,

construction tools and equipment, and specific tools believed to have been

utilized in the commission of the thefts and resale of the stolen items, bicycles,

backpacks, trail cameras, cellular telephones.        See Commonwealth v.

Rivera, 816 A.2d 282, 292 (Pa.Super. 2003) (cleaned up) (distinguishing

prior cases, which found noncompliance with the particularity requirement,

based upon “[t]he language ‘or other materials,’ . . . follow[ing] the specific

items ‘assets’ and ‘paraphernalia,’ all of which must be related to . . . the sale


                                      - 10 -
J-S33012-21



or use of cocaine . . . which the police clearly had probable cause to believe

had occurred at the residence within 24 to 36 hours preceding execution of

the warrant.”). As the police discovered the drug paraphernalia taped to a

spring-loaded center punch that is commonly used to break windows when

committing vehicle thefts, the paraphernalia was seized within the narrow

scope of the warrant. Consequently, this claim is likewise without merit.

      Based on the foregoing, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

      Judge Nichols joins the memorandum.

      Judge McLaughlin concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2021




                                    - 11 -